DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the arguments/amendment after non-final rejection (hereinafter “Response”) dated 03/10/2022.  Claim(s) 1-20 are presently pending.  Claim(s) 1 is/are amended.  
Response to Arguments
Regarding the rejection of claim(s) 1-7 and 12-20 under 35 U.S.C. 102(a)(1) as being anticipated by Damlis (US Pat. No. 5,516,260), the applicant(s) argues that this reference does not teach a first and a second contact part being a longitudinally extending protrusion formed on the outer surface of the first and second body part respectively, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-4, 12, and 14-17 under 35 USC 102 as being anticipated by Aspinwall (US Pat. No. 3,806,275) with evidence provided by Corrosionpedia (“Elastic Deformation”), wherein Aspinwall comprises a first and a second contact part being a longitudinally extending protrusion formed on the outer surface of the first and second body part respectively in addition to the other claimed structure of these claims, of claims 5-7 and 18-20 under 35 USC 103 as being unpatentable over Aspinwall in view of Damlis, wherein the flexible mechanical seal part of Aspinwall is modified according to the configuration taught by Damlis, this configuration being a known functionally equivalent sealing means in the art (see below rejection), and of claim 13 under 35 USC 103 as being unpatentable over Aspinwall in view of Nilsson (US Pat. Pub. No. 2014/0219788 A1), wherein the elastic part of Aspinwall is modified according to the configuration taught by Nilsson in order to provide firm locking of the insert in place within the blade inner chamber of Aspinwall, as taught by Nilsson (see below rejection).  
Regarding the rejection of claim(s) 1-5, 8-9, 12, 14-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Taeck (US Pat. No. 6,439,847), the applicant(s) argues that this reference does not teach a first and a second contact part being a longitudinally extending protrusion formed on the outer surface of the first and second body part respectively, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1-4, 12, and 14-17 under 35 USC 102 as being anticipated by Aspinwall (US Pat. No. 3,806,275) with evidence provided by Corrosionpedia (“Elastic Deformation”), wherein Aspinwall comprises a first and a second contact part being a longitudinally extending protrusion formed on the outer surface of the first and second body part respectively in addition to the other claimed structure of these claims,  and of claims 5, 8-9, 18, and 20 under 35 USC 103 as being unpatentable over Aspinwall in view of Taeck, wherein the flexible mechanical seal part of Aspinwall is modified according to the flexible mechanical seal configuration taught by Taeck, this configuration being a known functionally equivalent sealing means in the art (see below rejection).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspinwall (US Pat. No. 3,806,275).
Regarding claim 1, Aspinwall discloses an impingement insert (aft “blade liner” 36 in blade inner chamber 19) for a turbomachine component (blade 4, see Fig. 1-3, Col. 1, ln 54-67 and Col. 2, ln 33-62), the impingement insert comprising: a first body part (pressure side wall of the insert, see annotated Fig. 3 below) having an inner surface and an outer surface (see annotated Fig. 3 below); a first contact part (protrusions 38 on the pressure side wall, see annotated Fig. 3 below) at the outer surface of the first body part and configured to contact the turbomachine component (see Fig. 3-5 and Col. 2, ln 40-44), the first contact part being a longitudinally extending protrusion formed on the outer surface of the first body part (see Fig. 5; here, Fig. 5 gives an exemplary view of a protrusion identical to those on the first body part of the insert, wherein it is clear that the protrusion is a rounded boss that extends a length in each of the height and length directions of the insert along the outer surface of the insert as well as in the direction perpendicular to the outer surface of the insert, and since the direction associated with the term “longitudinally” is not defined within the claim, any of the height or length directions of the insert or the direction perpendicular to the outer surface of the insert may be considered to be the longitudinal direction, and therefore it may be said that the contact part extends longitudinally); a second body part (suction side wall of the insert, see annotated Fig. 3 below) having an inner surface and an outer surface (see annotated Fig. 3 below); a second contact part (protrusions 38 on the suction side wall, see annotated Fig. 3 below) at the outer surface of the second body part and configured to contact the turbomachine component (see Fig. 3-5 and Col. 2, ln 40-44), the second contact part being a longitudinally extending protrusion formed on the outer surface of the second body part (see Fig. 5; here, Fig. 5 gives an exemplary view of a protrusion identical to those on the second body part of the insert, wherein it is clear that the protrusion is a rounded boss that extends a length in each of the height and length directions of the insert along the outer surface of the insert as well as in the direction perpendicular to the outer surface of the insert, and since the direction associated with the term “longitudinally” is not defined within the claim, any of the height or length directions of the insert or the direction perpendicular to the outer surface of the insert may be considered to be the longitudinal direction, and therefore it may be said that the contact part extends longitudinally); a flexible mechanical seal part (“fold” portion of the insert, see annotated Fig. 3 below) between the first body part and the second body part (see annotated Fig. 3 below and Col. 2, ln 33-50; here, it is clear from the cited figures and text that the fold portion deforms flexibly, being flexible sheet metal, to allow the insert to be collapsed for insertion into the blade and that the fold portion maintains a barrier to fluid leaking out of the insert, therefore the fold portion may be considered to be a flexible mechanical seal); a flow channel (inner space of the insert, see annotated Fig. 3 below) for cooling air, defined by the flexible mechanical seal part and the inner surfaces of the first and the second body parts (see annotated Fig. 3 below and Col. 2, ln 33-62), and wherein at least one of the first and the second body parts includes one or more impingement holes for ejecting impingement jets of cooling air from the flow channel (Col. 2, ln 33-37 and ln 56-62); and an elastic part (flexible aft end bend in the insert, see annotated Fig. 3 below) connected to the first and the second body parts (see annotated Fig. 3 below) and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (see annotated Fig. 3 below and Col. 2, ln 33-53).  Here, the elastic part (aft end bend in the insert), which is formed of flexible sheet metal as described in Col. 2, ln 33-53, is inherently configured to apply a force, when deformed via a small compression force applied to the first and the second body parts to push them together, on the first and the second body parts in a direction of increasing a separation between the first contact part and the second contact part.  This is due to the fact that elastic deformation is an inherent property of metals, including sheet metals, as is described by Corrosionpedia (“Elastic Deformation”), para. 1-3.  During an elastic deformation, a restoring force is produced by the metal which acts in the opposite direction of the applied force or load, such that, when the applied force or load is removed, the material self-reverses the deformation caused by the applied force or load (see Corrosionpedia, para. 1-3).  In the case of the elastic part (aft end bend in the insert) of Aspinwall, a small compressive force which pushes the first and the second body parts together under elastic deformation would result in the elastic part applying a restoring force on the first and the second body parts that would be applied in a direction of increasing a separation between the first and the second body parts, and therefore also the first contact part and the second contact part, since this direction is 
    PNG
    media_image1.png
    646
    794
    media_image1.png
    Greyscale
opposite to the direction of the applied compressive force.  Therefore, based on the structure and the inherent material properties of the elastic part, this component is configured to apply a force, when deformed, on the first and the second body parts as claimed.
Regarding claim 2, Aspinwall further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 3 and Col. 2, ln 33-62).
Regarding claim 3, Aspinwall further discloses that the elastic part has a bent plate shape (see Fig. 2-3 and Col. 2, ln 33-62; here it is visually apparent that each of the first and the second body part of the insert has a plate shape, and therefore it is also apparent that the aft end bent portion of the insert which comprises the elastic part and which forms the bending connecting wall between the first body part and second body part therefore must have a bent plate shape), and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 2-3 and Col. 2, ln 33-62).
Regarding claim 4, Aspinwall further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 3 and Col. 2, ln 33-62; here it can be visually understood from the depictions of the collapsed and expanded “fold” portion 39 of the fore insert 35 in Fig. 3 and from the cited text how the “fold” portion of the aft insert, which comprises an identical “fold” portion flexible mechanical seal to that of the fore insert, flexibly deforms in order to maintain a closed (sealed) end wall to the insert while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part – i.e. during a compression or expansion of the insert).
Regarding claim 12, Aspinwall discloses a turbomachine component (blade 4) for a gas turbine, the turbomachine component comprising: an airfoil (10) having an airfoil wall defining an internal space (19) of the airfoil (see Fig. 1-3 and Col. 1, ln 54 – Col. 2, ln 3); at least one cooling channel formed in the internal space of the airfoil (see Fig. 2-3 and Col. 2, ln 10-37; and an impingement insert (36) inserted in the cooling channel, wherein the impingement insert is according to claim 1 (see in re claim 1), and wherein the first and the second contact parts are in contact with the airfoil wall (see Fig. 3 and Col. 2, ln 33-44).
Regarding claim 14, Aspinwall further discloses that the turbomachine component is a blade (4) of a gas turbine (Col. 1, ln 54 - 62)
Regarding claim 15, Aspinwall further discloses that the elastic part and the first and the second body parts are formed integrally (see Fig. 3 and Col. 2, ln 33-62).
Regarding claim 16, Aspinwall further discloses that the elastic part has a bent plate shape (see Fig. 2-3 and Col. 2, ln 33-62; here it is visually apparent that each of the first and the second body part of the insert has a plate shape, and therefore it is also apparent that the aft end bent portion of the insert which comprises the elastic part and which forms the bending connecting wall between the first body part and second body part therefore must have a bent plate shape), and is positioned between the first and the second body parts to define, along with the seal part, the flow channel (see Fig. 2-3 and Col. 2, ln 33-62).
Regarding claim 17, Aspinwall further discloses that the seal part is configured to maintain a sealed state while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part (see Fig. 3 and Col. 2, ln 33-62; here it can be visually understood from the depictions of the collapsed and expanded “fold” portion 39 of the fore insert 35 in Fig. 3 and from the cited text how the “fold” portion of the aft insert, which comprises an identical “fold” portion flexible mechanical seal to that of the fore insert, flexibly deforms in order to maintain a closed (sealed) end wall to the insert while the separation between the first contact part and the second contact part is increased or decreased resulting from a deformation of the elastic part or from the force applied by the elastic part – i.e. during a compression or expansion of the insert).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspinwall in view of Damlis (US Pat. No. 5,516,260).
Regarding claim 5, Aspinwall discloses the impingement insert according to claim 1, wherein the seal part comprises a first seal member extending from the first body part (see pressure side half of the flexible mechanical seal member in annotated Fig. 3 above) and a second seal member extending from the second body part (see suction side half of the flexible mechanical seal member in annotated Fig. 3 above), wherein the first seal member and the second seal member extend towards each other to form a sealed state of the seal part (see annotated Fig. 3 above; here it is visually apparent from Fig. 3 that the two halves of the flexible mechanical seal member meet at a “fold” bend to allow deformation of the flexible mechanical seal member and to provide a continuous flexible wall which seals the insert flow channel from leakage out of the forward end of the insert).  
Aspinwall fails to teach that the first seal member and the second seal member form an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member.
Damlis exhibits an impingement insert (57B) for a turbomachine component (vane 34, comprising airfoil 44), the impingement insert comprising: a first body part (pressure side wall of insert 57B, see annotated Fig. 4A below) having an inner surface (54) and an outer surface (see annotated Fig. 4A below); a first contact part (points of contact of the first body part outer surface with ribs 58, see annotated Fig. 4A below) at the outer surface of the first body part and configured to contact the turbomachine component (see annotated Fig. 4A below); a second body part (suction side wall of insert 57B, see annotated Fig. 4A below) having an inner surface (54) and an outer surface (see annotated Fig. 4A below); a second contact part (points of contact of the second body part outer surface with ribs 58, see annotated Fig. 4A below) at the outer surface of the second body part and configured to contact the turbomachine component (see annotated Fig. 4A below and Col. 6, ln 15-28); and a flexible mechanical seal part (overlapping edges 80 and 82) between the first body part and the second body part (see annotated Fig. 4A below, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is clear from the cited figure and text that the overlapping flexible mechanical seal allows the first and second body part to be squeezed closer or further apart while maintaining a closed barrier to flow) which cooperates with an elastic part (bend on trailing edge side of insert 57B, see annotated Fig. 4A below) connected to the first and the second body parts (see annotated Fig. 4A below) and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (see Col. 6, ln 15-28 and ln 46-59, and Col. 7, ln 8-12).  Here, Damlis teaches that the flexible mechanical seal part may comprise a first seal member (82) extending from the first body part (see annotated Fig. 4A below); a second seal member (80) extending from the second body part (see annotated Fig. 4A below); wherein the first seal member and the second seal member extend towards each other forming an overlapping region (see annotated Fig. 4A below) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 4A below, Col. 6, ln 46-59, and Col. 7, ln 8-12).

    PNG
    media_image2.png
    519
    575
    media_image2.png
    Greyscale

Because Aspinwall and Damlis both describe sheet metal impingement inserts for use in gas turbine vanes/blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aspinwall by substituting the flexible mechanical seal part configuration as taught by Damlis for that of Aspinwall, such that the flexible mechanical seal part comprises a first seal member extending from the first body part; a second seal member extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member, as taught by Damlis, since this configuration represents a known flexible mechanical seal structure within the art which is functionally equivalent to the seal structure described by Aspinwall, therefore such a modification represents a substitution of one known element for another to obtain predictable results (the maintained sealing of the insert during deformation of the insert) which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see MPEP 2143(I)(B)).
Regarding claim 6, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 7, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the part of the first seal member and/or the part of the second seal member are configured to slide relative to each other in a to-and-fro direction while maintaining contact with each other in the overlapping region (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12; here it is visually apparent that, since the seal part comprises overlapping portions 80 and 82 are in contact with each other over most of the length of these portions, and are aligned with the to-and-fro direction of increasing/decreasing separation between the first body part and second body part, it follows that these portions may simply shift over each other when the insert is deformed such that the first body part and second body part are separated or brought together, thereby maintaining contact with each other and maintaining a barrier to fluid escaping the flow channel 50B), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 18, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis teaches that the seal part comprises: a first seal member (82) extending from the first body part (see annotated Fig. 4A above); a second seal member (80) extending from the second body part (see annotated Fig. 4A above); wherein the first seal member and the second seal member extend towards each other forming an overlapping region (see annotated Fig. 4A above) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 19, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Damlis further teaches that the first seal member and the second seal member are in contact with each other in the overlapping region to form the sealed state of the seal part (see annotated Fig. 4A above, Col. 6, ln 46-59, and Col. 7, ln 8-12), and since the flexible mechanical seal part configuration of Damlis is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 20, while Aspinwall does not explicitly disclose a gas turbine, the turbomachine component (blade 4) of Aspinwall, which is configured according to claim 12 (see in re claim 12), is described as being a turbine blade, installed on a turbine wheel (2) (Fig. 1 and Col. 1, ln 54-59), therefore it would have been obvious to one of ordinary skill in the art to include the turbomachine component of Aspinwall in a gas turbine.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aspinwall in view of Nilsson (US Pat. Pub. No. 2014/0219788 A1).
Regarding claim 13, Aspinwall discloses the turbomachine component according to claim 12 (see in re claim 12).  
Aspinwall fails to teach that the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall.
Nilsson exhibits an impingement insert (20) for a turbomachine component (vane 90), the impingement insert being made of sheet metal ([0021]), being disposed in a cavity (14) within the turbomachine component (see Fig. 3), and comprising: a first body part (30’) a first contact part (22’) at an outer surface of the first body part and configured to contact the turbomachine component (Fig. 3 and [0059], ln 1-15); a second body part (30) having a second contact part (22) at an outer surface of the second body part and configured to contact the turbomachine component (Fig. 3 and [0059], ln 1-15); and an elastic part (bend 110) connected to the first and the second body parts (Fig. 3 and [0059], ln 15-21) and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (Fig. 3, [0059], ln 15-21, and [0065-0066]).  Here, Nilsson teaches that the elastic part may be configured with a bend angle which makes the insert larger in size than the space into which it is inserted within the cavity of the turbomachine component ([0059], ln 15-21).   Under this configuration, when the insert is disposed within the cavity of the turbomachine component, the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall, and the elastic part therefore provided a force which presses the first and second contact parts against the inner wall of the turbomachine component ([0021], ln 4-10, [0058], ln 7-17, and [0059], ln 15-21).  This pressing provides a force-fit locking of the insert into place inside turbomachine component in a simple manner without the need for welding or additional attachment parts or methods, and by doing so, improving assembly simplicity ([0012] and [0021], ln 4-10).  
Because both Aspinwall and Nilsson describe sheet metal impingement inserts for use in gas turbine blades/vanes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Aspinwall such that the elastic part is configured as taught by Nilsson, with a sufficient bend angle in the elastic part to make the insert larger than the space into which it is inserted within the cavity of the turbomachine component, thereby when the insert is disposed within the cavity of the turbomachine component, the elastic part of the impingement insert is in deformed state due to the first and the second contact parts being in contact with the airfoil wall, with the elastic part to providing a force which presses the first and second contact parts against the inner wall of turbomachine component, as taught by Nilsson, and in order to thereby allow the insert to be force-fit locked into place inside turbomachine component in a simple manner, without the need for welding or additional attachment parts or methods, and by doing so, improving assembly simplicity, as described by Nilsson ([0012] and [0021], ln 4-10).
Claim(s) 5, 8-9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspinwall in view of Taeck (US Pat. No. 6,439,847).
Regarding claim 5, Aspinwall discloses the impingement insert according to claim 1, wherein the seal part comprises a first seal member extending from the first body part (see pressure side half of the flexible mechanical seal member in annotated Fig. 3 above) and a second seal member extending from the second body part (see suction side half of the flexible mechanical seal member in annotated Fig. 3 above), wherein the first seal member and the second seal member extend towards each other to form a sealed state of the seal part (see annotated Fig. 3 above; here it is visually apparent from Fig. 3 that the two halves of the flexible mechanical seal member meet at a “fold” bend to allow deformation of the flexible mechanical seal member and to provide a continuous flexible wall which seals the insert flow channel from leakage out of the forward end of the insert).  
Aspinwall fails to teach that the first seal member and the second seal member form an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member.
Taeck exhibits (Fig. 1-2b and 3a-3b) an impingement insert (6) for a turbomachine component (turbine blade 1), the impingement insert comprising: a first body part (see annotated Fig. 2b below) having an inner surface and an outer surface (see annotated Fig. 2b below); a first contact part (see the corrugated peaks which form channels 15 between them in the outer wall of the insert 6 of Fig. 3a) at the outer surface of the first body part and configured to contact the turbomachine component (see Fig. 3a and Col. 4, ln 49-58; here it is visually apparent that the outer surface of the first and second body parts of the insert includes peaks which contact the wall of the airfoil portion 3 of the turbine blade, therefore these peak portions may be considered contact parts); a second body part (see annotated Fig. 2b below) having an inner surface and an outer surface (see annotated Fig. 2b below); a second contact part (see the corrugated peaks which form channels 15 between them in the outer wall of the insert 6 of Fig. 3a) at the outer surface of the second body part and configured to contact the turbomachine component (see Fig. 3a and Col. 4, ln 49-58; here it is visually apparent that the outer surface of the first and second body parts of the insert includes peaks which contact the wall of the airfoil portion 3 of the turbine blade, therefore these peak portions may be considered contact parts); a flexible mechanical seal part (see overlap at 16) between the first body part and the second body part (see annotated Fig. 2b below and Col. 3, ln 67 – Col. 4, ln 6); and an elastic part (see annotated Fig. 2b below) connected to the first and the second body parts and configured to apply a force, when deformed, on the first and/or the second body parts in a direction of increasing a separation between the first contact part and the second contact part (see annotated Fig. 2b below and Col. 3, ln 49 – Col. 4, ln 6). Here it is clear from the cited text that the entire insert is formed of a shape memory alloy, which elastically deforms due to changes in temperature of the insert, contracting in size (as in Fig. 2b) when temperature exceeds a predetermined temperature, and expanding when temperature is reduced below the predetermined temperature to return to the original insert shape (as in Fig. 2a) (see Col. 3, ln 61 – Col. 4, ln 6).  When the insert is expanded, the elastic portion as labeled in the annotated Fig. 2b below is configured to deform in a manner which separates the first and/or the second body parts (see transition between Fig. 2b and Fig. 2a), whereupon the flexible mechanical seal part maintains a barrier to flow escaping the insert (see transition between Fig. 2b and Fig. 2a and Col. 3, ln 67 – Col. 4, ln 6).  Taeck teaches that the flexible mechanical seal part may comprise: a first seal member (see annotated Fig. 2b below) extending from the first body part; a second seal member (see annotated Fig. 2b below) extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region (overlap of 16) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 2b below and Col. 3, ln 67 – Col. 4, ln 6).

    PNG
    media_image3.png
    511
    915
    media_image3.png
    Greyscale

Because Aspinwall and Taeck both describe sheet metal impingement inserts for use in gas turbine vanes/blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aspinwall by substituting the flexible mechanical seal part configuration as taught by Taeck for that of Aspinwall, such that the flexible mechanical seal part comprises a first seal member extending from the first body part; a second seal member extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member, as taught by Taeck, since this configuration represents a known flexible mechanical seal structure within the art which is functionally equivalent to the seal structure described by Aspinwall, therefore such a modification represents a substitution of one known element for another to obtain predictable results (the maintained sealing of the insert during deformation of the insert) which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see MPEP 2143(I)(B)).

    PNG
    media_image4.png
    495
    870
    media_image4.png
    Greyscale
Regarding claim 8, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Taeck further teaches that the first seal member and the second seal member are spaced apart from each other in the overlapping region to define a tortuous channel thereinbetween to form the sealed state of the seal part (see annotate Fig. 2b below; here it is visually apparent that the first and second seal members are spaced apart, allowing a tortuous path for flow to pass through the tortuous channel between the overlapping first and second seal members), and since the flexible mechanical seal part configuration of Taeck is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 9, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Taeck further teaches that the first seal member and/or the second seal member are configured to move in a to-and-fro direction relative to each other while maintaining the tortuous channel (see Fig. 2a- 2b and Col. 3, ln 67 – Col. 4, ln 6; here it is clear that as the insert expands and contracts, the first and second seal members move in a to-and-fro direction relative to each other while maintaining the overlap, and thus while also maintaining the tortuous channel), and since the flexible mechanical seal part configuration of Taeck is incorporated into the insert of Aspinwall in the above modification (see in re claim 5), and since the flexible mechanical seal part configuration of Taeck is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 18, the proposed combination exhibits the first seal member and second seal member configuration as claimed, since Taeck further teaches that the seal part comprises: a first seal member (see annotated Fig. 2b above) extending from the first body part; a second seal member (see annotated Fig. 2b above) extending from the second body part; wherein the first seal member and the second seal member extend towards each other forming an overlapping region (overlap of 16) to form a sealed state of the seal part, wherein the overlapping region includes at least a part of the first seal member and at least a part of the second seal member (see annotated Fig. 2b above and Col. 3, ln 67 – Col. 4, ln 6), and since the flexible mechanical seal part configuration of Taeck is incorporated into the insert of Aspinwall in the above modification (see in re claim 5).
Regarding claim 20, while Aspinwall does not explicitly disclose a gas turbine, the turbomachine component (blade 4) of Aspinwall, which is configured according to claim 12 (see in re claim 12), is described as being a turbine blade, installed on a turbine wheel (2) (Fig. 1 and Col. 1, ln 54-59), therefore it would have been obvious to one of ordinary skill in the art to include the turbomachine component of Aspinwall in a gas turbine.

Allowable Subject Matter
Claim(s) 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the limitations of claim 10 requiring that at least one of the first seal member and second seal member “has a corrugated shape having at least one groove” in line 2 and “is configured to receive a part of the other of the first seal member and the second seal member to form an interdigitated arrangement in the overlapping region” in lines 2-4 , in conjunction with the limitations of claims 1 and 5, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the corrugated seal members which cooperate in an interdigitated arrangement, as required by the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 10, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 10 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 is patentably distinct over prior art.
Regarding claim 11, the limitation of claim 11 requiring that “the first seal member comprises one or more first protrusions extending from the first surface towards the second surface; and/or wherein the second seal member comprises one or more second protrusions extending from the second surface towards the first surface” in lines 4-7, in conjunction with the limitations of claims 1 and 5, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while both Damlis and Taeck teach the overlapping first seal member and second seal member arrangement of claim 5, to the Examiner’s best knowledge, neither of these references teach or suggest the protrusions of the above cited limitations.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (seals for impingement cooling structures within gas turbine engines) discloses all of the limitations of claim 11, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 11 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 is patentably distinct over prior art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Guy (US Pat. No. 4,257,734), which teaches an additional motivation for modifying the elastic part of an impingement insert in order to configure it to provide a force which presses the contact portions of the insert against the inner wall of a turbine blade or vane.  Specifically, Guy teaches that the insert may be configured to press against the inner walls of the blade or vane in order to provide a substantially uniform width between the inner walls (11, 12) and the insert first and second body portions (22) (Col. 3, ln 30-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745